                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD SAUNDERS,
     Plaintiff

       v.                                           CIVIL ACTION NO. 19-CV-2322

GEO GROUP, INC., et al,
     Defendants.

                               ,p           ORDER

       AND NOW, thi~day of October, 2019, upon consideration of Plaintiff Richard

Saunders's Amended Complaint (ECF No. 10), it is ORDERED that:

       1.      The Amended Complaint is DISMISSED WITH PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B(ii) as to Defendants GEO Group, Inc., Superintendent John A. Reilly, Jr.,

Warden David Byrne, and Deputy Warden Mario Colucci on all claims.

       2.      The Amended Complaint shall PROCEED solely with respect solely to Mr.

Saunders' s Eighth Amendment deliberate indifference claim against Defendant Corrections

Officer Kenneth relating to the denial of a bottom bunk.

       3.     The Clerk of Court shall AMEND the caption to reflect only Defendant

Corrections Officer Kenneth.

       4.     The Clerk of Court shall issue summons. Service of the summons and the

Amended Complaint, along with a copy of this Order and its accompanying Memorandum, shall

be made upon Defendant Corrections Officer Kenneth by the U.S. Marshals Service. Mr.

Saunders will be required to complete USM-285 forms so that the marshals can serve Defendant

Kenneth. Failure to complete those forms may result in dismissal of this case.
       5.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party actingpro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    "I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).

                       (Signature)"

       6.      Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing party, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Mr. Saunders is specifically directed to comply with Local Civil Rule 7.1 and serve and file a

proper response to all motions within fourteen (14) days. Failure to do so may result in

dismissal.

       7.      Mr. Saunders is specifically directed to comply with Local Rule 26.l(f) which

provides that "[n]o motion or other application pursuant to the Federal Rules of Civil Procedure

governing discovery or pursuant to this rule shall be made unless it contains a certification of

counsel that the parties, after reasonable effort, are unable to resolve the dispute." Mr. Saunders

shall attempt to resolve any discovery disputes by contacting Defendant's counsel directly by
                                                                                                      t
telephone or through correspondence.
                                                                                                      I
                                                                                                      t

                                                  2



                                                                                                      I
                                                                                                    f.



                                                                                                    Il
                                                                                                    r
        8.     No direct communication is to take place with the United States District Judge or    t
any United States Magistrate Judge with regard to this case. All relevant information and papers
                                                                                                    I
are to be directed to the Clerk of Court.

        9.     In the event a summons is returned unexecuted, it is Mr. Saunders's responsibility

to ask the Clerk of Court to issue an alias summons and to provide the Clerk with the
                                                                                                    I
Defendant's correct address, so service can be made.

        10.    The parties should notify the Clerk's Office when there is an address change.
                                                                                                    I
Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties' legal rights.




                                                 3
